PER CURIAM.
At arraignment, appellant entered a negotiated plea. During this proceeding, the following colloquy was had between appellant and the trial judge:
“THE COURT: Well, you would probably — there is not going to be any probation in this case, do you understand that? You are going to get jail time?
“DEFENDANT LAMBERT: Yes, sir.
“THE COURT: And recommendation for youthful offender’s facility. Do you have any other understanding about what is going to happen to you?
“DEFENDANT LAMBERT: No, sir.”
The trial court sentenced appellant to the custody of the Department of Offender Rehabilitation of the State of Florida to be imprisoned for a term of five years. The trial court did not, however, recommend appellant to be placed in a youthful offenders’ facility.
By its brief, appellee suggests that this court might determine that appellant be accorded confinement in a youth services program.
Pursuant to Adams v. State, 328 So.2d 48 (1 Fla.App.1976), appellant’s sentence is vacated and the cause is remanded to the trial court to either impose sentence in accordance with the recommendation, or vacate *916the judgment and offer appellant an opportunity to withdraw his. plea.
Reversed and remanded with directions.
RAWLS, Acting C. J., and MILLS and SMITH, JJ., concur.